170 N.W.2d 429 (1969)
Earl J. MEYER, as Trustee in Bankruptcy of Estate of Albion-French Lake Cooperative Creamery Association, Bankrupt, Appellant,
v.
FIRST DISTRICT ASSOCIATION, Respondent.
No. 41504.
Supreme Court of Minnesota.
August 15, 1969.
Rehearing Denied September 25, 1969.
Popham, Haik, Schnobrich, Kaufman & Doty, and Rolfe A. Worden, Minneapolis, for appellant.
Harold Jordan and Ralph K. Morris, St. Paul, George Neperud, Litchfield, for respondent.

OPINION
SHERAN, Justice.
Appeal from a judgment of the district court dismissing an action for damages. In Benson Co-op. Creamery Ass'n v. First District Ass'n, Minn., 170 N.W.2d 425, filed herewith, we held that the First District Association was under an implied obligation to accept the skim milk tendered by one of its members so long as it continued to be a member in good standing and so long as the cooperative marketing association lacked reasonable cause or justification for refusing acceptance of the member's product.
The relationship between the Albion-French Lake Cooperative Creamery Association and First District Association, the parties here, was essentially the same as that set out in the cited opinion. We therefore hold, as we did in Benson, that the failure to accept skim milk tendered by Albion during the time that Albion was a member in good standing constituted a breach of implied contract between First District and Albion for which such general damages, if any, as are provable can be recovered.
The determination of the trial court that there was no such implied obligation on the part of First District is reversed and the case is remanded to the district court for further proceedings consistent with this opinion and with our decision in Benson Co-op. Creamery Ass'n v. First District Ass'n, supra.
Reversed and remanded.